United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
COMMUNITY BASED OUTPATIENT CLINIC,
Grants Pass, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-558
Issued: October 4, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On January 13, 2012 appellant filed a timely appeal from a December 12, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
emotional condition in the performance of duty.
On appeal, appellant contended that she sustained an emotional condition causally related
to the duties of her federal employment.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted new evidence after issuance of the December 12, 2011 decision. The
Board lacks jurisdiction to review evidence submitted for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On June 10, 2011 appellant, then a 58-year-old health technician, filed an occupational
disease claim alleging that, as a result of the duties of her federal employment, she sustained a
rash and hives covering her shins, thighs, hip, abdomen, back, arms and neck that caused
extreme itching and caused her occasional bleeding. She stated that her physician increased the
dosage of her medication with no relief. In response to the query as to the relationship of her
illness to her employment, appellant stated that she “contacted Union Rep. about some issues at
work, and the physical effects it was having on my body.”
By letter dated June 30, 2011, OWCP wrote a letter to appellant asking that she submit
further information in support of her claim.
Appellant submitted a letter dated June 21, 2011 alleging that on March 15, 2011 she was
counseled by her supervisor, Debra Minchon, for failure to maintain a regular work schedule.
According to her, the memorandum concerned her usage of annual leave, sick leave and leave
without pay. Appellant noted that her use of leave was due to two surgeries and other medical
issues that were verified by letters from the hospital. She stated that she asked a union
representative to be present at the meeting because the memorandum was worded in an
intimidating and threatening manner. Appellant also stated that she was prematurely accused of
not telephoning in when sick, but that she left messages on a recorder and they were not heard
until later in the day. She noted that she heard that Ms. Minchon was upset that someone else
had approved appellant taking her birthday off, and that Ms. Minchon stated that she would not
have approved it. Appellant also discussed some issues regarding lab work being drawn
incorrectly. A meeting was called with regard to the incident. Appellant expressed her concern
about this meeting and noted that she feared that she was going to lose her job.
Appellant alleged that the stress from these actions caused her physician to prescribe
medication for anxiety. She developed hives and a rash that caused extreme discomfort.
Appellant went to the Emergency Department in case she was having a reaction to the
medication. She stated that Ms. Minchon had informed appellant in the past two months of her
concern as to whether appellant was able to handle the telephone, make appointments and
document appropriately. Appellant noted that Ms. Minchon had informed her that her duties
were going to change in the near future. She noted that a bell system was set up to let her know
of new patients, that it was extremely irritating and disruptive, so she unplugged the bell and
would check the lobby for new arrivals. Finally, appellant stated that Ms. Minchon incorrectly
accused her of sending away a patient and of giving medical advice.
The employing establishment responded to appellant’s comments by noting that a
meeting had been scheduled to review appellant’s attendance and job performance and that she
was notified that union representation was always welcome. The employing establishment noted
that it discussed with appellant her attendance and reviewed her new work duties. Appellant was
told that her duties would be limited to answering telephones, scheduling appointments and
taking messages. The employing establishment noted that, after counseling, she did have fairly
good attendance and a great reduction in tardiness, that she was putting great effort into learning
and completing the task and that things went well until May 2011 when an issue developed with
the bell system. The employing establishment stated that the bell system was instituted to

2

announce that Veterans were waiting for lab work, but that appellant removed the bell because
she found the noise irritating and did not let clerical personnel know. As a result, labs started
building up and caused frustration. The employing establishment indicated that appellant was
not answering the telephone properly and that she did not always call when she was going to be
late. A clerical employee advised that she called appellant several times to wake her and told her
to come to work. The supervisor stated that she tried to help appellant with anxiety issues and
counsel her on how to handle her duties. She noted that she overheard appellant sharing medical
advice and stated that she advised appellant that this was not appropriate.3
Appellant also submitted other documents, including a copy of her resume, position
description and some medical records.
By decision dated December 12, 2011, OWCP denied appellant’s claim as she did not
establish that an event or injury occurred.
LEGAL PRECEDENT
To establish her claim that she sustained an emotional condition in the performance of
duty, a claimant must submit: (1) medical evidence establishing that she has an emotional or
stress-related disorder; (2) factual evidence identifying employment factors or incidents alleged
to have caused or contributed to her condition; and (3) rationalized medical opinion evidence
establishing that the identified compensable employment factors are causally related to her
stress-related condition.4 If a claimant does implicate a factor of employment, OWCP should
then determine whether the evidence of record substantiates that factor.5 When the matter
asserted is a compensable factor of employment and the evidence of record establishes the truth
of the matter asserted, OWCP must base its decision on an analysis of the medical evidence.6
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,7 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA.8 There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within
coverage under FECA.9 When an employee experiences emotional stress in carrying out his or
her employment duties and the medical evidence establishes that the disability resulted from an
3

The Board notes that, although the statement is unsigned, it appears that it was primarily prepared by appellant’s
supervisor Ms. Minchon.
4

G.S., Docket No. 09-764 (issued December 18, 2009); see also Leslie C. Moore, 52 ECAB 132 (2000).

5

Dennis J. Balough, 52 ECAB 232 (2001).

6

Id.

7

28 ECAB 125 (1976)

8

5 U.S.C. §§ 8101-8193.

9

See Robert W. Johns, 51 ECAB 136 (1999).

3

emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.10 In contrast, a disabling condition
resulting from an employee’s feelings of job insecurity per se is not sufficient to constitute a
personal injury sustained in the performance of duty within the meaning of FECA. Thus
disability is not covered when it results from an employee’s fear of a reduction-in-force, nor is
disability covered when it results from such factors as an employee’s frustration in not being
permitted to work in a particular environment or to hold a particular position.11
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employing establishment rather than the regular
or specially assigned work duties of the employee and are not covered under FECA.12 Where the
evidence demonstrates that the employing establishment either erred or acted abusively in
discharging its administrative or personnel responsibilities, such action will be considered a
compensable employment factor.13 A claimant must support his or her allegations with probative
and reliable evidence. Personal perceptions alone are insufficient to establish an employmentrelated emotional condition.14
ANALYSIS
Appellant alleged that she sustained an emotional condition as a result of various
employment incidents and conditions. OWCP denied her claim on the grounds that she did not
establish any compensable employment factors. The Board must, thus, initially review whether
these alleged incidents and conditions of employment are covered employment factors under the
terms of OWCP. The Board finds that appellant has not attributed her emotional condition to
regular or specially assigned duties of her position as a health technician. Therefore, she has not
alleged a compensable factor under Cutler.15
Certain allegations made by appellant concerned personnel or administrative matters.
Specifically, she alleged that she was reprimanded with regard to taking too much annual leave,
sick leave and leave without pay and also about her tardiness. Appellant contended that
Ms. Minchon was upset when someone else approved a day off for her birthday. She also
alleged that she was accused of not following proper procedures for calling in with regard to
absence and tardiness. Other allegations with regard to administrative matters include that
10

Cutler, supra note 7.

11

Id.

12

Charles D. Edwards, 55 ECAB 258 (2004).

13

Kim Nguyen, 53 ECAB 127 (2001). See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 566 (1991).
14

Roger Williams, 52 ECAB 468 (2001).

15

Supra note 7.

4

appellant was told that she sent a patient away and that she improperly gave medical advice. In
response to her allegations, the employing establishment discussed issues concerning her
attendance and tardiness and stated that regular attendance was very important in order to best
serve the Veterans. The Board has held that an administrative or personnel matter will be
considered to be an employment factor only where the evidence discloses error on the part of the
employing establishment.16 In determining whether the employing establishment erred or acted
abusively, the Board has examined whether the employing establishment acted reasonably.
Appellant has failed to submit evidence that she was treated unfairly in this manner.
Furthermore, she also stated that she was stressed with regard to meetings that were called with
regard to some laboratory errors and with regard to her attendance issues. Appellant alleged that
these meetings caused her to fear losing her job. The handling of disciplinary actions and
evaluations are administrative functions of the employer and not duties of the employee.17 There
is no evidence that appellant was unfairly treated with regard to these meetings. Furthermore,
her allegations that the memorandum was worded in a threatening and intimidating matter and
thus she did not want to attend the meeting alone are not supported by any substantive evidence,
such as by submission of the memorandum. Absent evidence of such error or abuse, any
reaction must be considered self-generated not employment generated.18
The Board notes that the assignment of work is an administrative function of a supervisor
and, absent error or abuse, frustration at not being assigned what the employing establishment
may consider meaningful work is not a compensable factor of employment but frustration from
not being permitted the particular work desired.19 The Board has held that the assignment of
work or the matter in which a supervisor exercises his or her discretion are administrative
matters that generally fall outside the scope of FECA.20 Appellant’s concerns include the
assignment of work clerical work and the use of a bell to alert appellant that she was needed to
perform lab work. However, the Board has recognized that a supervisor or manager must be
allowed to make decisions or perform duties that the employees will, at times, dislike. Mere
disagreement or dislike or a supervisor’s management decision will not be compensable absent
evidence of error or abuse.21
Consequently, appellant has not established her claim for an emotional condition as she
has not attributed her claimed condition to any compensable employment factors.22

16

Cynthia R. Harrill, 55 ECAB 522 (2004).

17

See Janet I Jones, 47 ECAB 345, 347 (1996); Jimmy Gilbreath, 44 ECAB 55, 558 (1993); Apple Gate, 41
ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260, 1267 (1988).
18

H.B., Docket No. 11-2058 (issued May 8, 2012).

19

Jose L. Gonzalez-Garced, 46 ECAB 559 (1995).

20

See Robert Knoke, 51 ECAB 319 (2000); Frank B. Gwozdz, 50 ECAB 434 (1999).

21

T.G., 58 ECAB 189 (2006).

22

As appellant has failed to establish a compensable employment factor, the Board need not address the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496 (1992).

5

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an emotional condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 12, 2011 is affirmed.
Issued: October 4, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

6

